August 21, 2013 4th Quarter 2013 Earnings Call Disclaimer This presentation may contain statements that relate to future events and expectations and, as such, constitute "forward-looking statements" within the meaning of the federal securities laws. These statements can be identified by the use of words such as “believes,” “expects,” “may,” “will,” “intends,” “plans,” “estimates” or “anticipates,” or other comparable terminology, or by discussions of strategy, plans or intentions. These statements are based on management’s current expectations and assumptions about the industries in which Globe operates. Globe disclaims any intention or obligation to update publicly any forward-looking statements, whether in response to new information, future events or otherwise, except as required by applicable law. Forward-looking statements are not guarantees of future performance and are subject to significant risks and uncertainties that may cause actual results or achievements to be materially different from the future results or achievements expressed or implied by the forward-looking statements. These risks and uncertainties include, but are not limited to, those risks and uncertainties described in Globe’s most recent Annual Report on Form 10-K, including under “Special Note Regarding Forward-Looking Statements” and “Risk Factors” and Globe’s quarterly reports on Form 10-Q. These reports can be accessed through the “Investors” section of Globe’s website at www.glbsm.com. All references to “MT” or “tons” mean metric tons, each of which equals 2,204.6 pounds. 4th Quarter 2013 Financial Highlights Sales of $181.1 million for the fourth quarter decreased 8% from the third quarter Net Income increased to $9.7 million compared to a net loss of $40.1 million in the third quarter Adjusted diluted earnings per share for the fourth quarter was $0.09 per share compared to $0.00 per share in the third quarter Adjusted EBITDA for the fourth quarter was $23.8 million compared to $14.0 million in the third quarter The company realized improved operating efficiencies largely due to the completion of the third quarter silicon metal related major maintenance 1 4th Quarter 2013 Reported Results 2 $ in Thousands, except per share 4Q'13 3Q'13 Change Sales $181,057 $195,845 ($14,788) Cost of goods sold 159,702 181,238 (21,536) Gross margin % of sales 11.8% 7.5% 4.3% Selling, general and administrative expenses 4,560 13,330 (8,770) SGA % of sales 2.5% 6.8% (4.3%) Business interruption insurance recovery - (4,594) 4,594 Goodwill impairment - 13,130 (13,130) Impairment of long-lived assets - 35,387 (35,387) Operating income (loss) 16,795 (42,646) 59,441 Net income (loss) attributable to GSM 9,744 (40,135) 49,879 Diluted EPS $0.13 ($0.53) $0.66 EBITDA $27,684 ($32,791) $60,475 EBITDA % of sales 15.3% (16.7%) 32.0% 4th Quarter 2013 Special Items 3 Adjusted Income Statement Summary 4 $ in Thousands 4Q'13 3Q'13 $ Change % Change Sales $181,057 $195,845 ($14,788) (7.6%) Cost of goods sold 158,302 179,316 (21,014) (11.7%) Gross margin % of sales 12.6% 8.4% 4.2% 50.0% Selling, general and administrative expenses 10,109 12,484 (2,375) (19.0%) SGA % of sales 5.6% 6.4% (0.8%) (12.5%) Adjusted operating income 12,646 4,314 8,djusted net income attributable to GSM 7,,djusted diluted EPS 0.09 $0.00 $0.09 NM Adjusted EBITDA $23,757 $13,999 $9,758 69.7% EBITDA % of sales 13.1% 7.1% 6.0% 84.5% Sequential Quarter Adjusted EBITDA Bridge 5 Sequential EBITDA Bridge, $m Cash Flow Overview – Net Cash Bridge 6 Cash Flow Bridge, $m August 21, 2013 4th Quarter 2013 Earnings Call
